DETAILED ACTION
Applicant’s amendment and remarks received 16 February 2022 have been fully considered.  Claims 1-20 are therefore allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 are allowable based on the amendment received 16 February 2022. The restriction requirement, as set forth in the Office action mailed on 03 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II is withdrawn.  Claims 19-20, directed to Species II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Zhenhai (Jay) Fu on 04 March 2022.
The application has been amended as follows: 
13.	(Currently Amended)  A surface-relief structure comprising:
a surface-relief grating including ridges that include a first material characterized by a first refractive index; 
a first layer of a second material conformally deposited on surfaces of the surface-relief grating, the second material characterized by a second refractive index greater than the first refractive index; and
a second layer of a third material conformally deposited on the first layer, the third material characterized by a third refractive index greater than the second refractive index,
wherein a maximum duty cycle of the surface-relief structure is greater than 0.7.  
14.	(Currently Amended)  The surface-relief structure of claim 13, wherein the surface-relief grating includes a grating formed in an organic material.  
15.	(Canceled)  
19.	(Currently Amended)  A surface-relief structure comprising:
a surface-relief grating including ridges that include a first organic material characterized by a first refractive index; 

a second layer of a third material conformally deposited on the first layer, the third material characterized by a third refractive index lower than the second refractive index,
wherein a maximum duty cycle of the surface-relief structure is greater than 0.7.  


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed for the reasons set forth in the previous Office action mailed 16 November 2021.
Claims 13, 14 and 16-18 are allowed.  Previously objected claim 15 has been rewritten in independent form as currently amended in the Examiner’s Amendment above to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 14 and 16-18 are dependent on amended claim 13 and are therefore also allowable.
Claims 19-20 are allowed.  The prior art of record fails to disclose or reasonably suggest a maximum duty cycle of the surface-relief structure is greater than 0.7 in addition to the accompanying features of the independent claim and any intervening claims.  
A close prior art of record is U.S. Patent 10,185,092 to Bian et al.  Bian teaches a surface-relief structure (Figure 12) comprising a surface-relief grating (14) including ridges that include a first material (28) characterized by a first refractive index, a first layer (44) of a second material conformally deposited on surfaces of the surface-relief grating that include surfaces of the ridges and surfaces in regions between the ridges, the second material (33) characterized by a second 
Therefore, claims 1-14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  Reference B teaches a grating have multiple layers over the individual ridges of the grating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874